UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7339



In Re:   CHRISTOPHER LEE NEAL,




                                                          Petitioner.


     On Petition for Writ of Error Coram Nobis. (CR-94-300)


Submitted:   December 10, 2004            Decided:   January 12, 2005


Before WILKINS, Chief Judge, and WIDENER and MICHAEL, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Christopher Lee Neal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Lee Neal petitions for a writ of error coram

nobis pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2000),

alleging this Court erred in affirming his conviction under 18

U.S.C. § 924(c) (2000).     Although we grant Neal leave to file

supplemental material and to proceed in forma pauperis, we deny the

petition because coram nobis relief is not available or appropriate

in this case.   See United States v. Addonizio, 442 U.S. 178, 186

(1979); United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir.

1988).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -